Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/21 (as well as 3/12/21) has been entered. 
Election/Restrictions
Claims 1, 3, 7-8, and 13-18 are allowable. The restriction requirement between subspecies A1A1-A1A3, between subspecies A1i-A1ii, and between subspecies I-IV, as set forth in the Office action mailed on 7/9/18, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between subspecies A1A1-A1A3, between subspecies A1i-A1ii, and between subspecies I-IV is withdrawn. Claim 17, directed to subspecies A1A2 (as explained in the Office Action mailed 1/25/19) is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anna Lloyd (Reg. No. 65062) on 5/20/21.

The application has been amended as follows: 
1. (Currently Amended) A piezoresistive detection resonant device comprising: 
a substrate,
a mobile part configured to move with respect to the substrate, 
at least one suspension element directly connected to the mobile part, directly connected to the substrate, and suspending the mobile part from the substrate, 
a piezoresistive detection device to detect motion of the mobile part, 
said piezoresistive detection device comprising 

at least one first spring connected to the mobile part and configured to be deformed by the motion of the mobile part, the at least one first spring comprising a folded spring having n spring arms, n ≥ 1, and
a rigid beam extending longitudinally in a first direction and connected to the at least one strain gauge and the at least one first spring, a longest side of the rigid beam extending in the first direction, wherein
in response to a component of motion of the mobile part in a second direction perpendicular to the longest side of the rigid beam, said at least one first spring is configured to deform and, during the deformation, cause rotation of the rigid beam around an axis,
wherein the at least one strain gauge is directly connected to the rigid beam and to the substrate and the at least one first spring is directly connected to the rigid beam.

4-6. (Cancelled)

7. (Currently Amended) The piezoresistive detection resonant device according to claim [[6]]1, wherein the mobile part is configured to move in a plane of the piezoresistive detection resonant device, the rigid beam being configured to rotate in a direction perpendicular to the plane of the piezoresistive detection resonant device.

11-12. (Cancelled)

1, wherein the at least one strain gauge is directly connected to a first end of the rigid beam in the first direction and the at least one first spring is directly connected to a second end of the rigid beam opposite to the first end in the first direction.
Examiner Note
Claim 6 has been incorporated into claim 1. Claims 7 and 18 have been amended to depend from claim 1 instead of claim 6. The amendment to claim 1 directs claim 1 to the embodiment of figs. 2a-b. Claims 4-5 and 11-12 are cancelled as being directed to mutually exclusive embodiments, different from the embodiment of figs. 2a-b. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record fails to anticipate or render obvious the features of “wherein the at least one strain gauge is directly connected to the rigid beam and to the substrate and the at least one first spring is directly connected to the rigid beam” all in combination with the rest of the recited device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following references teach various elements relevant to the instant disclosure: US 20120132003 A1, US 20080314148 A1, US 4221131 A and US 20140245832 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/R.C.P./           Examiner, Art Unit 2853          

/JILL E CULLER/           Primary Examiner, Art Unit 2853